244 S.W.3d 280 (2008)
PPG INDUSTRIES, INC., Appellant,
v.
James CALCARA, Respondent.
No. WD 68176.
Missouri Court of Appeals, Western District.
February 5, 2008.
Matthew M. Hogan, Lenexa, KS, for appellant.
Richard Helfand, Kansas City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and THOMAS IL NEWTON, Judge.

ORDER
PER CURIAM.
PPG Industries, Inc. appeals an award by the Labor and Industrial Relations Commission determining that Claimant James Calcara sustained a compensable occupational disease and that he timely filed a claim for workers' compensation benefits. After a thorough, review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).